Exhibit 10.55

 

SEPARATION AGREEMENT

 

This Agreement (“Separation Agreement”) is made and entered into this 1st day of
June, 2005, between Michael D. Popielec (“Employee”) and Danka Office Imaging
Company and its parent company, subsidiary companies, affiliated companies,
predecessor companies or entities and their officers, directors, agents,
employees, or assigns (“Employer”).

 

The purpose of this Separation Agreement is to set forth the terms and
conditions under which Employee and Employer will terminate their employment
relationship. The parties agree as follows:

 

1. Termination. Subject to the terms and conditions set forth herein and in the
attached Release (Exhibit “A”), Employee and Employer agree to terminate
Employee’s employment with Employer on June 3, 2005 (“Termination Date”). Until
the Termination Date, Employee shall be available to perform such reasonable
duties as may be requested by Employer’s Chief Executive Officer.

 

2. Payment. The parties agree that Employee shall receive Eight Hundred Thousand
and 00/100 Dollars ($800,000), and such other consideration as described herein
from Employer in consideration of the promises made herein and in consideration
of Employee’s compliance with the terms of this Separation Agreement and
execution and compliance with the terms of the Release of Claims in the form
attached hereto as Exhibit “A” (which shall be executed by Employee on the
“Termination Date”) in the following manner:

 

  (i) Employer shall, upon Employee’s execution and delivery to Employer of this
Separation Agreement and Release of Claims and upon the expiration of all
applicable revocation periods contained in this Separation Agreement and Release
of Claims, make bi-weekly payments of Fifteen Thousand Three Hundred Eighty-Four
and 62/100 Dollars ($15,384.62) less, in each case, customary payroll deductions
beginning with the first pay cycle after the Termination Date, through June 10,
2006. In addition, on June 10, 2006, Employer shall pay Employee a lump sum
payment of $800,000, less the gross, cumulative amounts paid to Employee under
this paragraph through June 10, 2006, discounted to its then present value using
the prime rate of interest as reported by the Wall Street Journal on the day
immediately predating such payment. Notwithstanding the above, if additional
rules or guidance shall be issued prior to June 10, 2006, which conclusively
establish that Employee would not be penalized if such bi-weekly payments were
made over a period of 24 months, as agreed in the Employment Agreement between
the parties dated March 28, 2003, then Employer may elect not to make such lump
sum payment and continue to make bi-weekly payments until the balance of the
$800,000 is paid.

 

  (ii) Employer shall pay Employee all earned but unused vacation as of the
Termination Date.

 

  (iii) Employer shall pay, on a prorated basis, any earned but unpaid
Management Incentive Plan (“MIP”) payments, if any, through the Termination
Date, as set forth in the applicable FY 2005 MIP plan.

 

  (iv) All stock options granted to Employee during employment with Employer
shall become vested and exercisable as of the Termination Date and shall be



--------------------------------------------------------------------------------

exercisable for a period of 24 months from the Termination Date. Employer has
filed and will maintain a registration statement with the Securities Exchange
Commission such that all the stock (or American Deposit Shares) subject to the
options shall be registered shares upon the exercise of the options.

 

  (v) Upon the Employee’s election of COBRA benefits, Employer shall pay
Employee the additional cost of COBRA benefits over and above the amount
currently paid by Employee for health benefits as an employee of Employer and
Employer shall continue to provide Employee with such benefits for a period of
24 months.

 

3. Full Compensation. The consideration set forth in paragraph 2 above will
compensate Employee for any and all claims arising out of Employee’s employment
with and termination from employment with Employer and termination of
employment, including but not limited to claims for attorney’s fees and costs,
any and all claims for any type of legal, equitable, or statutory relief, and
for Employee’s future compliance with the terms and conditions of this
Separation Agreement.

 

4. Records, Documents and Property. Employee represents and warrants that
Employee will not take, or will have returned any of Employer’s property,
including but not limited to computer data files and records, documents and
tangible items pertaining to Employer, as well as all credit cards, keys, access
codes and/or other records, documents or property as of the Termination Date.
Notwithstanding the foregoing, Employee has purchased his laptop from Employer
and is retaining and using, solely for the purpose of writing a resume and
substantiating any claims during future interviews with prospective employer,
certain files as approved and provided by the General Counsel of Employee.

 

5. Confidentiality. Employee agrees to forever treat and maintain as
confidential all information relating to Employer and its business, clients,
customers, and prospective clients and customers, including but not limited to
Employer’s customer lists, prospect files, project files, job processes,
financial information, employee information, computer information, imaging
techniques and methods, business strategies, pricing information, sales and
marketing plans, and all other information which is not generally known outside
the Employer, except as disclosure is required by law. Except as otherwise
required by law, Employee and Employer shall keep the facts surrounding the
termination of Employee’s employment with Employer confidential.

 

6. Employer’s Remedies. Employee acknowledges that the violation of any of the
material terms of this Separation Agreement will cause irreparable harm to
Employer and agrees that, in addition to any other relief afforded by law,
Employer shall be entitled to seek an injunction against the violation of the
Separation Agreement. Both damages and an injunction shall be proper modes of
relief and are not alternative remedies. If Employer commences any action in
equity to specifically enforce any of its rights under this Separation
Agreement, Employee waives and agrees not to assert the defense Employer has an
adequate remedy at law. All payments under this Separation Agreement shall cease
upon Employee’s violation of any of its terms. Employee shall indemnify Company
for all costs, expenses, liabilities and damages, including reasonable
attorney’s fees incurred in connection with any breach by Employee of the
provisions of this Agreement and which Company may incur in the successful
enforcement of any covenant in this Agreement. Employee stipulates and agrees
that during his period of employment with Employer, he has obtained knowledge of
Employer’s trade secrets, valuable confidential



--------------------------------------------------------------------------------

business information, substantial relationships with prospective and existing
customers and received extraordinary and special training. Employee stipulates
and agrees that this Separation Agreement is reasonably necessary to protect the
legitimate business interests of Employer and is not overbroad nor overlong in
duration.

 

7. Employee Remedies. In the event of Employer’s failure to timely pay (i.e. on
the customary pay period date) any amounts due under this Separation Agreement,
the payment of all remaining amounts shall immediately become due and payable
and be subject to interest at the prime rate as set forth in the Wall Street
Journal for any further delays.

 

8. Non-Compete. Employee agrees that for a period of twenty -four (24) months
from the Termination Date, in any location in which Employee acted on behalf of
Employer (“Restricted Area”), Employee will not accept employment and engage in,
as an employee, consultant, independent contractor or otherwise, activities or
duties with any company, individual or entity which compete, directly or
indirectly, with any of Employer’s lines of business including, but not limited
to, the sales and service of copiers, multi function devices, printers,
facsimiles equipment and related supplies and the providing of facilities
management, consulting, software, document output or related services. Employee
shall not, in the Restricted Area, directly or indirectly, own, manage, operate,
control, be employed by, perform services for, consult with, solicit business
for, participate in, or be connected with the ownership, management, operation,
or control of any business which is materially similar to or competitive with
the Company. Nothing contained in this Section shall be deemed to prohibit
Employee from acquiring, solely as an investment, less than one percent interest
in the equity of any publicly traded corporation or limited partnership. This
provision shall specifically include but not be limited to Xerox, Ikon,
Hewlett-Packard, Lexmark, Imagistics and Global Imaging Services. Executive may
request Company’s consent to work for a non-competing division of any other
Company, which consent shall not be unreasonably withheld.

 

9. Non Solicitation of Customer. Employee agrees for a period of twenty-four
(24) months following the Termination Date, Employee shall not, directly or
indirectly, solicit, induce, or attempt to induce any past or current customer
of Company (a) to cease doing business in whole or in part with or though the
Company; or (b) to do business with any other person, firm, partnership,
corporation or other entity which performs services similar to Company.

 

10. Non Solicitation of Employees. Employee agrees that for a period of
twenty-four (24) months following the Termination Date Employee shall not, on
Employee’s own behalf, or for any person, firm, partnership, corporation, or
other entity, directly or indirectly, (a) hire, solicit, interfere with, or
endeavor to cause any Employee of the Company to leave Company’s employment; or
(b) induce or attempt to induce any such Employee to breach such Employee’s
Employment Agreement with the Company, in each case if Executive has had
material business contact with such Employee during the Term.

 

11. Severability. If any of the provisions of or covenants contained in this
Agreement are hereafter construed to be invalid or unenforceable in a particular
jurisdiction, the same shall not affect the remainder of the provisions or the
enforceability thereof in that



--------------------------------------------------------------------------------

jurisdiction, which shall be given full effect, without regard to the invalidity
or unenforceability thereof in a particular jurisdiction because of the duration
and/or scope of such provision or covenant in that jurisdiction and, in its
reduced form, said provision or covenant shall be enforceable. In all other
jurisdictions this Section shall at all times remain in full force and effect.

 

12. Non-Disparagement. Employee agrees to refrain from making any negative or
disparaging remarks concerning Employer, its owners, directors, officers,
employees, customers, vendors, or its products or services. Nothing herein shall
prevent Employee from giving truthful testimony in any legal proceeding in which
Employee is required to testify. Employer agrees to refrain from making any
negative or disparaging remarks concerning Employee and shall make a good faith
effort to prevent its owners, directors, officers, employees, customers and
vendors from making negative and disparaging remarks.

 

13. Cooperation. Employee agrees to reasonably cooperate in any litigation or
other dispute involving Employer to which Employee is or becomes a material
witness. Employee agrees to attend and give truthful testimony at depositions,
arbitrations, trials and any other procedure or dispute resolution upon
reasonable notice by Employer and at mutually convenient time, following the
Termination Date. Employer shall reasonably compensate Employee for he spends
cooperating and shall reimburse him for all reasonable expenses he incurs
cooperating.

 

14. Non-Admission. Nothing in this Separation Agreement or Release of Claims is
intended to be, nor will be deemed to be, an admission of liability by Employer
or Employee that it or he has violated any state, federal or local statute,
local ordinance, administrative regulation, or principle of common law, or that
it or he has engaged in any wrongdoing.

 

15. Non-Assignment. The parties agree that this Separation Agreement and Release
of Claims will not be assignable by either party unless the other party agrees
in writing, except that upon Employee’s death after the Termination Date and
Employee’s or Employee’s Executor’s execution of the Release of Claims, any
remaining payments shall be due and payable to Employee’s estate.
Notwithstanding the foregoing, Employer agrees that its obligations hereunder
shall be binding upon any successors or assigns in the event of a change in
control, sale of assets or sale of stock.

 

16. Release of Employee. In consideration for Employee’s execution of this
Separation Agreement, Employer shall release Employee from any claims it may
have, directly or indirectly, against Employee in connection with his employment
with Employer or the termination of such employment.

 

17. Indemnification. Employer shall, to the fullest extend permitted by law,
continue to indemnify and hold Employee harmless from any and all liability
(including, without limitation, judgments, fines, settlement payments, expenses,
costs, and attorney’s fees) arising from his service as an employee, officer, or
director of Employer. To the fullest extend permitted by law, if there is a
potential or actual conflict of interest between Employer and Employee, Employer
shall advance legal fees and expenses to Employee for qualified counsel selected
by Employer in connection with any litigation, investigation, action, suit, or
other proceeding related to Employee’s employment with Employer or his
performing services for the Employer, whether as a director, officer, or
employee of Employer.



--------------------------------------------------------------------------------

18. No Mitigation or Offset. Employee shall not be required to mitigate the
amount of any severance or termination payment provided for in this Separation
Agreement by seeking other employment or otherwise, nor shall the amount of any
payment or benefit provided for in this Separation Agreement be reduced by any
compensation or income Executive may receive from any source. In addition, no
payments to Employee under this Separation Agreement may be subject to any
offset or setoff due to any claim Employer, or its parents, affiliates, or
subsidiaries, may have against Employee.

 

19. Attorneys’ Fees. Employer will promptly reimburse Employee for all
reasonable attorneys’ fees (for counsel selected by Employee) and expenses
arising out of any dispute under or in connection with this Separation Agreement
(whether litigation or arbitration) to the extent Employee is the prevailing
party.

 

20. Source of Payments. All severance, and all other payments to Employee under
this Separation Agreement shall be paid to Employee by the Employer through its
U.S. payroll system and shall be made in cash in U.S. dollars. If Employer
should fail to make any such payment to Employee when due, Danka Office Imaging
Company, Danka Holding Company, and Danka Business Systems shall be jointly and
severally liable to Executive for such payments.

 

21. Merger. This Separation Agreement supersedes all prior oral and written
agreements and communications between Employer and Employee. Employee and
Employer agrees that any and all claims which Employee might have had against
Employer and which Employer might have had against Employee are fully released
and discharged by this Separation Agreement and Release of Claims, and that the
only claims which may hereafter be asserted against Employer or Employee may be
based on an alleged breach of the terms of this Separation Agreement.

 

22. Employee Representation. Employee represents that as an Executive of
Employer, he is aware of no material financial or operational matter or
violation of any law or regulation which would require disclosure to the public,
or which would materially impact the company’s financial statements.

 

23. Entire Agreement. This Separation Agreement and Release constitute the
entire agreements between the parties with respect to Employee’s termination
from employment with the Employer. The parties agree that there were no
inducements or representations leading to the execution of this Separation
Agreement or the Release of Claims, except as stated herein.

 

24. Voluntary and Knowing Action. Employee acknowledges that Employee will have
been represented and advised by an attorney, or will have had the full
opportunity to secure such advice, and has read and understands the terms of
this Separation Agreement and Release of Claims, and acknowledges that upon
execution of the Release of Claims, he is voluntarily entering into this
Separation Agreement and Release of Claims to effectuate termination from
Employer.



--------------------------------------------------------------------------------

25. Review. Employee understands that he may have twenty-one (21) calendar days
from the day that he receives this Separation Agreement, not counting the day of
receipt, to consider whether to sign it. Employer recommends that Employee
consult with an attorney before executing this Separation Agreement. If Employee
signs this Separation Agreement before the end of the twenty-one (21) day
period, it is because Employee has decided that he has already had sufficient
time to decide whether to execute this Separation Agreement.

 

26. Revocation. Employee may revoke this Agreement within seven (7) calendar
days after execution of the Release of Claims to reinstate federal civil rights
(if any). To be effective, any revocation within relevant time period must be in
writing and delivered to Employer addressed to Keith J. Nelsen, Chief
Administrative Officer, Danka Office Imaging Company, 11101 Roosevelt Boulevard,
St. Petersburg, Florida 33716, either by hand or mail within the appropriate
period.

 

If sent by mail, the revocation must be (1) postmarked within the relevant
period; (2) properly addressed to Danka; and (3) sent by certified mail, return
receipt requested.

 

27. Governing Law. This Separation Agreement and Release of Claims will be
construed and interpreted in accordance with the laws of the State of Florida.

 

28. Counterparts. This Separation Agreement may be executed simultaneously in
two or more counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Separation Agreement
as of the day and year first above written.

 

    EMPLOYEE: Dated: May 23, 2005  

/s/ Michael D. Popielec

--------------------------------------------------------------------------------

    Michael D. Popielec

 

STATE OF FLORIDA

COUNTY OF Collier

 

The foregoing instrument was acknowledged before me this 23rd day of May, 2005,
by Michael Popielec who is personally know to me or has produced Drivers License
as identification.

 

/s/ Sarah Castro

--------------------------------------------------------------------------------

Signature of Notary Public

Sarah Castro

--------------------------------------------------------------------------------

Print, Type, or Stamp Commissioned Name of Notary Public

 

Dated:             , 2005   EMPLOYER:     DANKA OFFICE IMAGING COMPANY     By  

 

--------------------------------------------------------------------------------

    Its  

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

    DANKA BUSINESS SYSTEMS PLC     By  

/s/ Todd Mavis

--------------------------------------------------------------------------------

    Its  

 

--------------------------------------------------------------------------------

    DANKA HOLDING COMPANY     By  

 

--------------------------------------------------------------------------------

    Its  

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

RELEASE OF CLAIMS

 

DEFINITIONS: I, Michael D. Popielec (“Employee”), intend all words used in this
Release to have their plain meaning in ordinary English. Technical legal words
are not needed to describe what I mean. Specific terms I use in this Release
have the following meanings:

 

  A. I, Me, and My include both me and anyone who has or obtains any legal
rights or claims through me.

 

  B. Employer, as used herein, shall at all times mean Danka or any parent
company, affiliated companies or entities and includes Employer’s employees,
officers, directors, successors and assigns, its attorneys, consultants and
agents, whether in their individual or official capacities.

 

  C. My Claims means all of the rights I have to any relief of any kind from
Employer, whether or not I now know about those rights, arising out of or in any
way related to my employment with Employer, and my Termination of employment, or
any employee benefit plan, including, but not limited to, common law, or
equitable claims, claims for violation or breach of any employment agreement or
understanding; fraud or misrepresentation; and any statutory claims including
alleged violations of the Florida Human Rights Act, the federal Age
Discrimination in Employment Act, the Americans with Disabilities Act, Title
VII, Older Workers Benefit Protection Act, or any other federal, state, or local
civil rights laws or ordinances; defamation; intentional or negligent infliction
of emotional distress; breach of the covenant of good faith and fair dealing;
promissory estoppel; negligence; wrongful Termination of employment, or any
other claims, accruing up to the date of execution of this Release of Claims.
Notwithstanding the foregoing, My Claims do not include any rights I have under
the Separation Agreement between me and the Employer or any obligations the
Employer has under such Separation Agreement.

 

Agreement to Release My Claims. I am receiving a substantial amount of money,
among other things, from the Employer as consideration for my release of claims.
I agree to give up all My Claims against Employer as defined above. I will not
bring any lawsuits, file any charges, complaints, or notices, or make any other
demands against the Employer or any of its employees or agents based on any
alleged claims. The money I am receiving is a full and fair payment for the
release of all My Claims.

 

Additional Agreements and Understandings. Even though Employer is paying me to
release My Claims, the employer expressly denies that it is responsible or
legally obligated for My Claims or that it has engaged in any wrongdoing.

 

I understand that I may have twenty-one (21) calendar days from the day that I
receive this Release, not counting the day upon which I receive it, to consider
whether I wish to sign this Release. I further understand that Employer
recommends that I consult with an attorney before executing this Release. I
agree that if I sign this Release before the end of the twenty-one (21) day
period, it is because I have decided that I have already had sufficient time to
decide whether to sign the Release.



--------------------------------------------------------------------------------

I understand that I may rescind (that is, cancel) this Release within seven (7)
calendar days of signing it to reinstate federal civil rights claims. To be
effective, my rescission must be in writing and delivered to the employer, Keith
J. Nelsen, Chief Administrative Officer, Danka, 11101 Roosevelt Boulevard, St.
Petersburg, Florida, 33716, either by hand or by mail within the required
period. If sent by mail, the rescission must be:

 

  1. Postmarked within the relevant period;

 

  2. Properly addressed to: Keith J. Nelsen, Chief Administrative Officer,
Danka, 11101 Roosevelt Boulevard, St. Petersburg, Florida, 33716 and

 

  3. Sent by certified mail, return receipt requested.

 

I have read this Release carefully and understand all its terms. I have had the
opportunity to review this Release with my own attorney. In agreeing to sign
this Release, I have not relied on any statements or explanations made by
Employer or its agents.

 

I understand and agree that this Release and the Separation Agreement to which
it is attached contain all the agreements between the Employer and me. We have
no other written or oral agreements.

 

Dated: May 23, 2005            Signed:   

/s/ Michael D. Popielec

--------------------------------------------------------------------------------

 

Witnesses:  

/s/ Sarah Castro

--------------------------------------------------------------------------------

   

/s/ Justa Fernandez

--------------------------------------------------------------------------------

 

STATE OF FLORIDA

COUNTY OF Collier

 

The foregoing instrument was acknowledged before me this 23rd day of May, 2005,
by Michael Popielec who is personally know to me or has produced Drivers License
as identification.

 

/s/ Sarah Castro

--------------------------------------------------------------------------------

Signature of Notary Public

Sarah Castro

--------------------------------------------------------------------------------

Print, Type, or Stamp Commissioned Name of Notary Public